                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             U.S. Magistrate Judge S. Kato Crews

Civil Action No. 1:16-cv-02391-SKC

CORY S. SCHERBARTH,

                Plaintiff,

v.

OFFICER WOODS, Officer of the Aurora City Police Department; and,
OFFICER VAN CLEAVE, Officer of the Aurora City Police Department,

                Defendants.


      ORDER DENYING PLAINTIFF’S MOTION TO AMEND THE COMPLAINT [#77]


         Plaintiff filed his Amended Complaint pro se on December 21, 2016 [#18]. 1 The

Amended Complaint asserts two claims for relief under 42 U.S.C. § 1983: (1) unlawful

use of excessive force (Fourth Amendment) and (2) false imprisonment (Fourth and

Fourteenth Amendment). [#18.] Because Plaintiff failed to indicate whether he intended

to pursue official capacity claims, the then presiding judge dismissed any official capacity

claims, without prejudice. [#20 at pp. 4-5.] And Plaintiff subsequently abandoned his false

imprisonment claim. Thus, only the excessive force claims against Defendants in their

individual capacities persist. [#84 at p.1. n.1.]

         Plaintiff has litigated this matter pro se but for two brief periods of pro bono

representation. John Bryan was the latest attorney to represent him between May 8, 2018



1   The Court uses “[#__ ]” to refer to entries in the CM/ECF Court filing system.


                                               1
and February 4, 2019. [#64; #93.] During that time, Plaintiff conducted discovery, which

included taking Defendants’ depositions. [#77 at p. 2.] Plaintiff claims Defendants testified

that the City of Aurora (“City”) widely trains its officers on a use of force technique that

caused injuries to Plaintiff’s face and head. [#77 at p.2.] The proposed Second Amended

Complaint (“SAC”) describes the alleged practice in this way:

       The specific practice involves officers using force against an arrestee lying
       prone and using a support arm to keep their chest off the ground. Rather
       than instructing officers to remove the support arm and restrain the arrestee
       behind their back, City instructs its officers to also leverage the arrestee’s
       head into the ground in a manner that allows the head to strike the ground
       with unbroken force.

[#77-1 (emphasis added).] The SAC alleges Defendants2 used this technique during

Plaintiffs’ arrest causing him injuries. [Id. at p.2.]

       Based on this testimony, Plaintiff seeks leave to amend the Amended Complaint

to reassert his official capacity claims by asserting a municipal liability claim against the

City. [#77.] The Court reviewed the briefing and exhibits on the Motion to Amend

(“Motion”) and finds no hearing is necessary. 3 After considering the Parties’ positions, the

Court DENIES the Motion.

                                   A. LEGAL STANDARDS

       The Court must freely allow amendment of the pleadings “when justice so

requires.” 4 Fed. R. Civ. P. 15(a)(2). While the decision is within the Court’s discretion,


2 Either or both Defendants—it’s unclear.
3 Although Plaintiff is now pro se, he was represented by counsel during briefing of the
Motion. Thus, the Court does not apply the liberal-pleading standard applicable to pro se
pleadings. Cf. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).
4 Generally, courts consider whether a motion to amend is timely under a scheduling order

considering Fed R. Civ P. 15(a) and 16(b), as applicable. See Bauer v. Crete Carriers


                                                 2
“[r]efusing leave to amend is generally only justified upon a showing of undue delay,

undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

deficiencies by amendments previously allowed, or futility of amendment.” Frank v. U.S.

West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993).

       Defendants assert four bases to deny the Motion: 5 (1) the Motion did not comply

with the Local Rules; (2) futility of amendment; (3) undue delay; and (4) undue prejudice.

[#80.] Because the Court finds the proposed amendments would be futile, it focuses

solely on that inquiry.

       “A proposed amendment is futile if the complaint, as amended would be subject to

dismissal. As a result, the futility question is functionally equivalent to the question

whether a complaint may be dismissed for failure to state a claim[.]” Bauer v. City & Cty.

Of Denver, 642 Fed. App’x 920, 925 (10th Cir. 2016) (internal quotation and citation

omitted). Thus, to survive effective dismissal of his proposed municipal liability claim, the

proposed SAC must plead sufficient facts to plausibly allege: (1) that a municipal

employee committed the constitutional violation complained of; and (2) that a municipal



Corp., No. 1:18-CV-01536-PAB-SKC, 2019 WL 7290939, at *3 (D. Colo. Nov. 1, 2019).
But in this case the Court didn’t set a deadline for joinder and amendment pleadings.
[#37.] Therefore, the Court only considers whether the proposed amendments satisfy
Rule 15(a).
5 The Officers oppose the Motion on behalf of the City without addressing their standing

to do so. See Kowalski v. Tesmer, 543 U.S. 125, 129 (2004) (“[A] party generally must
assert his own legal rights and interests[.]”) (internal quotations omitted).) But the standing
rule is not absolute. Id. The Court finds sufficient standing. Officer Van Cleave was an
adjunct instructor at the Aurora Police Academy for many years prior to the incident; he
taught arrest techniques and instructed trainees on the techniques that are challenged in
this case. Further, the City of Aurora is not currently a party to this litigation, which hinders
its ability to otherwise protect its interests.


                                               3
policy or custom was the moving force behind the constitutional deprivation. Myers v.

Okla. Cnty. Bd. of Cnty. Commr’s, 151 F.3d 1313, 1316 (10th Cir. 1998). Defendants

argue the proposed SAC is futile because it fails this second element. [#80 at pp. 9-11.]

       The second part is divided into three elements that must be pleaded with factual

support in order to proceed with a claim alleging municipal liability: “(1) the existence of

an official policy or custom; (2) a direct causal link between the policy or custom and the

constitutional injury; and (3) that the defendant established the policy with deliberate

indifference to an almost inevitable constitutional injury.” Dawson v. Bd. of Cty. Comm’rs,

2018 U.S. App. LEXIS 5946, at *7-8 (10th Cir. 2018) (emphasis added) (citing Schneider

v. City of Grand Junction Police Dep’t, 717 F.3d 760, 767-69 (10th Cir. 2013)). The SAC

fails to allege sufficient facts to plausibly allege these elements.

       1. Existence of an Official Policy or Custom

       The proposed SAC purports to allege an official policy of allowing or requiring head

strikes – to wit, “City has adopted this practice despite a general prohibition against head

strikes . . .;” and, “City has enforced and maintained a practice that predictably causes

dangerous head strikes . . ..”) [#77-1 at ¶3 (emphasis added); #83 at p.2 (emphasis

added).] Part of the problem with the proposed SAC is its internal inconsistency when

alleging the unlawful policy or custom.

       Defendant points to some of these inconsistencies; such as the proposed SAC

purports to allege a practice of allowing head strikes to arrestees while simultaneously

alleging the City has a policy which prohibits head strikes. [#80 at n.4; see also #77-1 at

¶¶2-3, 5.]. The Court further observes the proposed SAC equates an alleged practice of



                                              4
instructing officers to “leverage the arrestee’s head into the ground in a manner that allows

the head to strike the ground with unbroken force,” with a policy of instructing officers to

use head strikes. [#77-1 at ¶¶2-3 (emphasis added).] But these are different actions. A

head strike is an affirmative blow to the head. MERRIAM-W EBSTER, https://www.merriam-

webster.com/dictionary/strike, last accessed 03/27/2020 (defining “strike” as “to aim and

usually deliver a blow, stroke, or thrust (as with the hand, a weapon, or a tool)”). The

alleged practice is one of “allow[ing] the head to strike the ground.” [#77-1 at ¶2.] This is

a more passive action of allowing something to happen, i.e., allowing a head to hit the

ground, which differs from a blow to the head. [See, e.g., #77 at pp.2-3 (“Rather than

instructing officers to remove the support arm in a manner that reduces the risk of injury

from a head strike, City instructs its officers to simultaneously drive the arrestee’s head

into the ground with unbroken force.”) (emphasis added).]

       A final inconsistency is the proposed SAC’s allegation that the “technique in

question combines two separate tactics that, when combined, present a substantial risk

of serious bodily injury to arrestees . . ..” [#77-1 at ¶6.] These two-separate-but-combined

tactics include officers (1) using a support arm to keep a prone arrestee’s chest off the

ground while (2) “leverage[ing] the arrestee’s head into the ground in a manner that allows

the head to strike the ground with unbroken force.” [Id. at ¶2.] Again, these allegations do

not resemble a purported policy of head strikes, as the proposed SAC attempts to allege.

[Id. at ¶¶1-2.]

       The Court finds the alleged policy is too vague, internally inconsistent, and

conclusory to plausibly allege a claim for municipal liability. See Hill v. Reardon, No. 18-



                                             5
CV-00290-GPG, 2018 WL 10466851, at *1 (D. Colo. Nov. 16, 2018) (“His vague,

conclusory allegation that a policy which ‘allowed for officer discretion’ contributed to his

injuries is insufficient. As a result, the official capacity claims are legally frivolous and will

be dismissed.”) (internal parenthetical omitted).) All of this is a failure of the first prong.

       2. Direct Causal Link Between the Policy and The Constitutional Injury

       The proposed SAC doesn’t plausibly allege a direct causal link between the

alleged practice and the alleged constitutional injury. Again, the proposed SAC describes

the applicable practice as one of “leverage[ing] the arrestee’s head into the ground in a

manner that allows the head to strike the ground with unbroken force.” [#77-1 at ¶2.] The

only averments in the proposed SAC regarding what caused Plaintif harm in this regard

allege the affirmative act of “slamming” his head into the ground, rather than alleging a

tactic that merely “allowed” Plaintiff’s head to hit the ground. [Compare #83-1 at p.3

(“Officer Woods . . . assaults me by punching me and slamming my head into the

ground.”) (Emphasis added), with #83-1 at ¶2 (there was a practice of officers using

leverage that “allows the head to strike the ground”. (“Emphasis added.).]

       3. Defendant Established the Policy with Deliberate Indifference

       Deliberate indifference requires a factual showing that “the municipality ha[d]

actual or constructive notice that its [policies were] substantially certain to result in a

constitutional violation, and it consciously or deliberately [chose] to disregard the risk of

harm.” Id. at *8 (quoting Schneider, 717 F.3d at 771; Barney v. Pulsipher, 143 F.3d 1299,

1307 (10th Cir. 1998)). The proposed SAC also fails on this third prong.




                                                6
       While he alleges the City had a policy against head strikes, the proposed SAC

does not allege the City had actual or constructive knowledge that the alleged practice of

restraining arrestees “in a manner that allows the head to strike the ground with unbroken

force,” was substantially certain to cause a constitutional violation or that the City

deliberately disregarded that risk. To the extent he attempts to allege as much, the

allegations in the proposed SAC are plainly conclusory and lack supporting factual

allegations to plausibly state a claim. See Khalik v. United Airlines, 671 F.3 1188, 1191

910th Cir. 2012).

       In this regard, the proposed SAC doesn’t plausibly allege a direct causal link

between the alleged practice and constitutional injury. Again, the proposed SAC

describes the applicable practice as one of “leverage[ing] the arrestee’s head into the

ground in a manner that allows the head to strike the ground with unbroken force.” [#77-

1 at ¶2.] The only averments in the proposed SAC regarding what caused Plaintiff harm

in this regard allege the affirmative act of “slamming” Plaintiff’s head into the ground,

rather than alleging a tactic that merely “allowed” Plaintiff’s head to hit the ground.

[Compare #83-1 at p.3 (“Officer Woods . . . assaults me by punching me and slamming

my head into the ground.”) (emphasis added) with #83-1 at ¶2 (there was a practice of

officers using leverage that “allows the head to strike the ground”.]

                                    C. CONCLUSION

       Based on the above, IT IS ORDERED that the Motion is DENIED.




                                             7
DATED: March 31, 2020.

                             BY THE COURT:




                             S. Kato Crews
                             United States Magistrate Judge




                         8
